CASE 0:07-cv-02058-ADM-KMM Document 81-1 Filed 10/11/18 Page 1 of 3




                 Exhibit 1
             CASE 0:07-cv-02058-ADM-KMM Document 81-1 Filed 10/11/18 Page 2 of 3



           State of Delaware
          Secretary of state
      Division of Corporations
(    'livered 05:29 PM 08/30/2011
      FILED 07:38 PM 08/30/2011
    ARV 110966541 - 4341045 FTLE




                                                     STATE OF DELAWARE
                                                  CERTIFICATE OF MERGER OF
                                                   DOMESTIC CORPORATIONS

                             Pursuant to Title 8, Section 251(o) of the Delaware General Corporation Law, the
                             undersigned corporation executed the following Certificate of Merger:

                             Z'IRST: The name of the surviving corporation Is WE Properties International, ..Inc.
                                                                           . and the name of the corporation being
                             merged into this surviving corporation is WE Llhrarjnp,, sy,".•


                             SECOND: The Agreement of Merger has been approved, adopted, certified, executed
                             and acknowledged'by each of the constituent corporations,
                             TJUBD: The name of the surviving corporation is WE Properties International, Inc.
                                                                                 a Delaware corporation,

                              FOURTH; The Certificate of Incorporation of the surviving corporation shall be its
                              Certificate of Incbrporatlon,
                              FIFTH: The merger is to become effective on the :ate of filing this- eertifiaate
                              SIXTH: The Agreement of Merger is on file at 1241 East Main Street, Stamford;
                                CT 06902                                              the place of business
                              of the surviving corporation.

                              SEVENTH: A copy of the Agreement of Merger will be furnished by the surviving
                              corporation on request, without cost, to any stockholder of the constituent corporations.

                              IN WITNESS WHEREOF, said surviving corporation has caused this certificate to be
                              signed by an authorized officer, the 26th     day of A$ust                 AID.,
                              2011
                                                                        /1JJ

                                                                                     ut    . zed f cer
                                                                     Name: James W. Langham
                                                                                      Print or Type
                                                                     Title: Ste, Assistant General Counsel




          D00f7-Oy1MMO7 CT Sy,wn Wt*v
     CASE 0:07-cv-02058-ADM-KMM Document 81-1 Filed 10/11/18 Page 3 of 3




                                   Delaware                               PAGE 1

                                          ¶n First State


             I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF            THE STATE OF
       DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT
       COPY OF THE CERTIFICATE OF MERGER, WHICH MERGES:
              "WWE LIBRARIES, INC. ", A DELAWARE CORPORATION,
             WITH AND INTO "WWE PROPERTIES INTERNATIONAL, INC." UNDER THE
       NAME OF "WWE PROPERTIES INTERNATIONAL, INC. ", A CORPORATION
       ORGANIZED AND EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE,
       AS RECEIVED AND FILED IN THIS OFFICE THE THIRTIETH DAY OF
       AUGUST, A.D. 2011, AT 7:38 O'CLOCK P.M.
             A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE
       NEW CASTLE COUNTY RECORDER OF DEEDS.




                                                             Jeffrey W. Bullock, Secretary of State
           4341045 8100M                            AUTHEN C TION: 9001793

          110966541                                          DATE: 08-31-11
You may verity this certiricate on.tane
at Corp. delaware,gov/authver,shtml
